Citation Nr: 0510269	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  02-01 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for sleep apnea 
secondary to a service-connected lumbar spine disability.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for urticarial skin 
rash due to an undiagnosed illness.

4.  Entitlement to service connection for joint pains and 
myalgias due to an undiagnosed illness.

5.  Entitlement to service connection for a gastrointestinal 
disorder, status-post hemicolectomy due to an undiagnosed 
illness.

6.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

7.  Entitlement to service connection for hot flashes due to 
an undiagnosed illness.

8.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant enlisted in the United States Army Reserve in 
May 1988; he had active duty for training (ACDUTRA) from July 
1988 to December 1988.  He was subsequently called to active 
duty from January 1991 to May 1991.  He apparently continued 
as a member of the Army Reserve until May 1994; his other 
periods of active duty for training or inactive duty 
training, if any, have not been verified.  It is not 
contended that any of the disorders in question are in any 
way related to the training in the Army Reserve.  Allegations 
are that the pathology is related to the period of active 
duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico that denied the appellant's claim of entitlement 
to an initial evaluation in excess of 70 percent for post-
traumatic stress disorder (PTSD), as well as his claims for 
service connection for asleep apnea secondary to a service-
connected lumbar spine disability and direct service 
connection for arthritis.  In addition, the appellant's 
claims of entitlement to service connection for a skin 
disorder, joint pains and myalgias, a gastrointestinal 
disorder, fatigue, hot flashes, flu-like symptoms and memory 
loss due to undiagnosed illness(es) were denied.  The 
appellant contends that these conditions are symptoms of 
undiagnosed illness(es) resulting from Persian Gulf War 
service.

In September 2004, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 38 
U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.  At the hearing, the 
appellant withdrew his claims of entitlement to an initial 
evaluation in excess of 70 percent for PTSD and entitlement 
to service connection for flu-like symptoms due to 
undiagnosed illness.  See Travel Board Hearing Transcript p5 
and pp. 15-16.  Therefore, these issues have not been 
included.  38 C.F.R. § 20.204.  

The issues of entitlement to service connection for arthritis 
and service connection for a skin disorder, joint pains and 
myalgias, a gastrointestinal disorder, fatigue, hot flashes, 
and memory loss due to undiagnosed illness resulting from 
Persian Gulf service are addressed in the REMAND portion of 
the decision below.


FINDINGS OF FACT

1.  The appellant is service connected for a disability of 
the lumbar spine.

2.  The appellant's lumbar spine disability has not caused or 
made chronically worse his obstructive sleep apnea.




CONCLUSION OF LAW

The veteran does not have sleep apnea that is proximately due 
to or the result of service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that he currently suffers from sleep 
apnea that developed secondary to his service-connected 
lumbar spine disability.  The appellant maintains that his 
lumbar spine disability has affected his ability to sleep as 
demonstrated by his diagnosed obstructive sleep apnea.  

The appellant underwent a sleep disorder study at the VAMC in 
Houston, Texas in September 2001.  He reported a history of 
snoring and nocturnal awakenings.  Cessation of breathing 
during sleep was reportedly witnessed.  His sleep was 
described as restless and he said that he awakened un-
refreshed.  The appellant complained of nightmares, teeth 
grinding, morning headaches and morning dry mouth.  The 
history indicated that pain from the lower back could 
contribute to difficulty sleeping.  The appellant's self-
reported daytime sleepiness was moderate.  After testing was 
completed, diagnoses of obstructive sleep apnea syndrome 
(hypopnea type); psychophysiological insomnia; and dyssomnia 
secondary to a medical condition (pain) were rendered.  It 
was noted that upper airway abnormalities or obstructions had 
not been ruled out and that management of pain would likely 
improve the appellant's sleep.

In this case, the appellant has claimed that his sleep apnea 
is secondary to his already service-connected lumbar spine 
disability, which is lumbar disc disease that has been rated 
as 40 percent disabling.  Service connection may be awarded 
for a disability which is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995) (the language of 
§ 3.310 requires consideration of whether service-connected 
disability has made the claimed disability chronically worse, 
even if the service-connected disability did not cause the 
claimed disability).  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

Initially, the Board notes that the appellant has presented 
his own statements regarding the development of sleep apnea 
being etiologically related to his service-connected lumbar 
spine disability.  However, the record does not show that he 
is a medical professional, with the training and expertise to 
provide clinical findings regarding the nature and extent of 
his sleep apnea, or its etiologic relationship to his 
service-connected disability.  Consequently, his statements 
are credible concerning his subjective complaints and his 
history; but they do not constitute competent medical 
evidence for the purposes of showing the existence of 
aggravation or a nexus between sleep apnea and his service-
connected lumbar spine disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Based on the totality of the evidence of record, including 
the reports of VA medical treatment and examinations, the 
Board finds that the preponderance of the evidence is against 
the secondary service connection claim.  Nowhere in the 
medical records concerning the treatment the appellant 
received from neurologists and orthopedists is there found 
any clinical notation suggesting that the appellant's 
obstructive sleep apnea is etiologically related to any 
lumbar spine disorder.  Indeed, the only medical opinion of 
record on this matter is the one rendered by a VA sleep 
specialist in September 2001 that indicates that the 
appellant's sleep apnea is related to his upper airway 
architecture.  

The Board concludes that the weight of the "negative" 
objective evidence, principally in the form of clinical care 
records demonstrating a lack of any clinical awareness of the 
lumbar spine disability affecting treatment for the sleep 
apnea and a medical opinion of record indicating that the 
appellant's sleep apnea is obstructive in nature, exceeds 
that of the "positive" evidence of record, which is limited 
to the appellant's contentions.

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's obstructive 
sleep apnea is not related to the service-connected lumbar 
spine disability in that the lumbar spine disability did not 
cause or make worse the sleep apnea.  While it is apparent 
that the appellant does suffer from obstructive sleep apnea, 
the medical evidence of record as a whole supports the 
conclusion that there is no relationship between the origin 
and/or severity of any obstructive sleep apnea and the lumbar 
spine disability for which service connection has been 
granted.  Dyssomnia secondary to pain caused by physical 
conditions was found, but there is no indication that the 
sleep apnea itself, which was diagnosed separately from 
dyssomnia, was caused by or made worse by pain such as the 
veteran might experience due to lumbar disc disease.  Such 
diagnoses clearly suggest that pain indeed affects the 
veteran's sleep, but not obstructive sleep apnea, which is 
instead related to the veteran's upper airway architecture.  
In other words, his sleep appears to be affected by both 
problems-sleep apnea and dyssomnia due to pain, but a 
relationship between pain from the lumbar spine and sleep 
apnea is not shown.  Therefore, the preponderance of the 
evidence is against the appellant's secondary service 
connection claim.  

The Board is aware that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, including which evidence, if any, the 
appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board finds that the requirements of the VCAA have been 
satisfied in this matter.  The appellant was notified of the 
information necessary to substantiate his obstructive sleep 
apnea secondary service connection claim by means of the 
letter sent by the RO in July 2003 in which he was notified 
that he should submit medical evidence that linked his 
obstructive sleep apnea to his service-connected lumbar spine 
disability.  Similar notice was provided in the September 
2003 Statement of the Case (SOC).  He was informed by the SOC 
that the medical evidence of record did not show any 
relationship between the claimed obstructive sleep apnea and 
the service-connected lumbar spine disability.  By the July 
2003 letter, the veteran was told that VA was addressing the 
question of secondary service connection.  He was 
specifically told that, to substantiate his claim, there 
needed to be a showing of a relationship between the claimed 
disability and a disease associated with military service.  
He was also instructed as to what was still required of him 
and what VA would do to assist.  He was specifically told 
that it was his responsibility to see that all evidence not 
in possession of a Federal agency was submitted, which 
clearly includes pertinent evidence in his possession.  

Although the notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or the appellant's response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Here, the RO obtained VA medical 
treatment records and the appellant was afforded a Travel 
Board hearing.  The appellant was informed about the new 
regulations associated with the provisions of the VCAA in the 
September 2003 SOC.  The appellant did not provide any 
information to VA concerning treatment records that he wanted 
the RO to obtain for him that were not obtained.  Therefore, 
there is no duty to assist that was unmet.


ORDER

Entitlement to service connection for obstructive sleep apnea 
secondary to the lumbar spine disability is denied.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case is remanded for action as described below.

Service connection may be granted on a presumptive basis if 
there is evidence (1) that the claimant is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, or irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. 
§ 3.317(2004).  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Id.  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  Id.

In this case, it has not yet been established that the 
appellant is a Persian Gulf veteran.  A Persian Gulf veteran 
is defined as a veteran who served on active duty in the 
Armed Forces in the Southwest Asia Theater or operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of 
Operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  
The Board notes that the appellant's DD 214 from his period 
of active service reflects only the receipt of the National 
Defense Service medal and an overseas ribbon and not the 
receipt of either the Southwest Asia Service Medal or the 
Kuwait Liberation Medal.

Review of the service personnel records in the claims file 
reveals that the appellant had overseas service in Germany 
from February 4, 1991 to April 30, 1991.  While the appellant 
has reported service in Southwest Asia for periods ranging 
from four days to two weeks or more, there is no evidence 
currently of record that documents the presence of the 
appellant in the Gulf War Theater of Operations.  The RO 
should obtain verification of the appellant's dates of duty 
in the Persian Gulf Theater of Operations during the Persian 
Gulf War from official sources.  The RO must take appropriate 
steps to obtain the military documents, such as duty rosters 
or travel orders, that reveal the appellant's assigned duty 
stations from February 4, 1991 to April 30, 1991, to include 
contacting the 96th Regional Readiness Command at Fort 
Douglas, Utah and service department personnel unit.

In addition, the evidence of record indicates that the 
appellant was involved in a motorcycle accident in which he 
was not wearing a helmet and suffered a head injury.  This 
accident occurred in 1999, and he was treated at a private 
hospital.  However, the related medical records are not in 
evidence.  The RO should identify and obtain these records.  

Furthermore, the VA medical records currently in the claims 
file contain several references to the report of a Gulf War 
examination that was conducted on July 21, 1997.  However, 
that report is not in the claims file.  The RO must obtain a 
copy of that report and associate it with the claims file.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  (Consideration of the claim of 
service connection for arthritis is deferred pending 
completion of the development sought in the remand below.  
This is so because the development may uncover evidence 
pertinent to the veteran's arthritis claim, especially with 
respect to the question of service connection for joint pain 
and myalgia due to undiagnosed illness.)

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claims on appeal and to afford 
full procedural due process, the case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2004) and any 
other applicable legal precedent is 
completed.  In particular, the RO should 
notify the veteran of the need to 
demonstrate service in the Southwest Asia 
theater of operations.  The veteran 
should be told of the regulation defining 
service of a Persian Gulf veteran, and he 
should be asked to submit any evidence in 
his possession that might help 
demonstrate that he had such service.  He 
should also be told of the criteria that 
defines what constitutes an undiagnosed 
illness for the purpose of presumptive 
service connection and how to prove that 
he indeed experiences such an illness.  
38 C.F.R. § 3.159 (2004).

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for any 
claimed disorder since service, not 
already provided.  After obtaining the 
appropriate signed authorizations from 
the appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claims remaining 
on appeal.  In particular, the records of 
treatment for the head injury suffered in 
the 1999 motorcycle accident and the July 
21, 1997 VA Persian Gulf War examination 
report should be sought.  All 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

3.  The RO should verify, through 
official channels, the appellant's dates 
of duty in the Persian Gulf Theater of 
Operations during the Persian Gulf War.  
The RO must take appropriate steps to 
obtain the military documents, such as 
duty rosters or travel orders, that 
reveal the appellant's assigned duty 
stations from February 4, 1991 to April 
30, 1991, to include contacting the 96th 
Regional Readiness Command at Fort 
Douglas, Utah and the United States Army 
Personnel Command.  A search should be 
made through United States Army reserve 
units to which the veteran was assigned, 
if necessary.

The veteran's complete Army Reserve and 
active duty service personnel and medical 
records, from May 1988 to May 1994, 
should be associated with the claims 
file.

4.  Thereafter, the RO should accomplish 
any additional development that is 
indicated after the above development is 
completed.

5.  The RO should determine whether the 
appellant is a Persian Gulf veteran as 
defined by 38 C.F.R. § 3.317.  If the 
appellant is found to be a Persian Gulf 
veteran, the RO should determine whether 
he suffers from any undiagnosed illness.  
If a skin condition, a gastrointestinal 
condition or a condition manifested by 
fatigue, joint pains, myalgias, hot 
flashes or memory loss cannot be 
attributed to a diagnosed illness, an 
appropriate VA examiner or reviewer 
should state whether there is affirmative 
evidence that the undiagnosed illness was 
not incurred during active 
service during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the appellant's 
departure from service during the Gulf 
War or that the undiagnosed illness was 
the result of some other cause or causes.  
An examination should be scheduled to aid 
in such determinations if necessary.  

6.  The RO should then readjudicate these 
claims.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues remaining on appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for all scheduled examinations, if 
any, and to cooperate in the development of the case, and 
that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


